














___________________________________________

ASSET PURCHASE AGREEMENT

BETWEEN

RARE ELEMENT RESOURCES, INC.

as “Seller”

and

WHITELAW CREEK LLC

as “Buyer”

DATED AS OF OCTOBER 20, 2016

___________________________________________








--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page



ARTICLE 1 DEFINED TERMS

1

1.1

Certain Definitions

1



ARTICLE 2 SALE AND PURCHASE

2

2.1

Assets to be Sold and Purchased

2

2.2

Excluded Interests, Limitations and Reversionary Interest.

2

2.3

Repurchase Option

3



ARTICLE 3 PURCHASE PRICE, TITLE INSURANCE AND CLOSING

4

3.1

Purchase Price

4

3.2

Title Insurance

5

3.3

Closing

5



ARTICLE 4 REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

6

4.1

Organization of Seller

6

4.2

Authority of Seller

6

4.3

Execution and Binding Effect

6

4.4

No Violation; Consents and Approvals

6

4.5

Litigation

6

4.6

Title

7

4.7

Brokers and Finders

7

4.8

Representations

7

4.9

Limitations

7



ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER

7

5.1

Organization of Buyer

7

5.2

Authority of Buyer

7

5.3

Execution and Binding Effect

7

5.4

No Violation; Consents and Approvals

8

5.5

Litigation

8

5.6

Brokers and Finders

8

5.7

Investment Representations

8

5.8

Representations

9



ARTICLE 6 ADDITIONAL COVENANTS

9

6.1

Conduct of Business

9

6.2

Satisfaction of Conditions Precedent

9



ARTICLE 7 CONDITIONS TO BUYER’S OBLIGATIONS

10

7.1

Representations and Warranties of Seller to be True; Performance by Seller

10

7.2

Deliveries

10

7.3

No Proceeding or Litigation

10




Page





-i-




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)






ARTICLE 8 CONDITIONS TO SELLER’S OBLIGATIONS

10

8.1

Representations and Warranties of Buyer to be True; Performance by Buyer

11

8.2

Deliveries

11

8.3

No Proceeding or Litigation

11



ARTICLE 9 ASSUMPTION OF LIABILITIES AND INDEMNIFICATION

11

9.1

Assumption and Retention of Liabilities.

11

9.2

Indemnification by Seller

12

9.3

Indemnification by Buyer

12

9.4

General Indemnification Provisions

13

9.5

[Reserved]

14

9.6

Survival

14

9.7

Sole Remedy

14



ARTICLE 10 TERMINATION, AMENDMENT AND WAIVER

14

10.1

Termination of Agreement

14

10.2

Procedure and Effect of Termination

15

10.3

Amendment

15

10.4

Waiver

15



ARTICLE 11 MISCELLANEOUS

15

11.1

Expenses

15

11.2

Consents

16

11.3

Assignment; Parties in Interest

16

11.4

Further Assurances

16

11.5

Title and Risk of Loss

16

11.6

Transfer Taxes

16

11.7

Entire Agreement

16

11.8

Headings

16

11.9

Notices

16

11.10

Governing Law

17

11.11

Counterparts

17

11.12

Interpretation

17

11.13

Confidentiality

17

11.14

Remedies for Breach

18

11.15

Rule Against Perpetuities

18





EXHIBITS

Exhibit A

The Property

Exhibit B

Form of Special Warranty Deed

Exhibit C

Form of FIRPTA Certificate





-ii-




--------------------------------------------------------------------------------







THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of October 20th, 2016
(the “Effective Date”), is by and between RARE ELEMENT RESOURCES, INC., a
Wyoming corporation, whose address is P.O. Box 271049, Littleton, Colorado 80122
(“Seller”), and WHITELAW CREEK LLC, a Wyoming limited liability company, whose
address is P.O. Box 218, Hulett, WY 82720 (“Buyer”).  Seller and Buyer may be
referred to individually as a “Party” or collectively as the “Parties.”

RECITALS

A.

Seller owns certain real property located in Crook County, Wyoming, as more
particularly described in Exhibit A attached hereto and incorporated herein
(together with the related rights set forth in Section 2.1, the “Property”).

B.

Seller desires to convey, and Buyer desires to purchase, the Property upon and
subject to the terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the purchase price for the Property and of
the mutual agreements and covenants hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged and confirmed, the Parties agree as
follows:

ARTICLE 1

DEFINED TERMS

1.1

Certain Definitions

.  In addition to other terms defined in this Agreement, the following terms
shall have the meanings set forth below when used in this Agreement:

(a)

The term “Affiliate” shall mean any corporation or other business entity or
individual controlling, controlled by or under common control with, Buyer or
Seller, as the case may be, and for this purpose “control” of any entity shall
mean the direct or indirect beneficial ownership of a majority of the voting
interest in such entity, or such other relationship as, in fact, constitutes
actual control thereof.

(b)

The term “Losses” means, with respect to any person or entity, any liabilities,
commitments, obligations, losses, damages, penalties (civil or criminal),
expenses (including reasonable attorneys’ fees), fines, settlements, interest,
suits, causes of action, legal or administrative proceedings, arbitration
awards, demands or claims, including claims for personal injury, injunctive
relief or damage to property, of such person or entity of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, secured or unsecured, and whether due or
to become due, regardless of when asserted, except to the extent the same arise
from a Party’s own gross negligence or willful misconduct.

(c)

The term “Permitted Encumbrances” means (i) liens for taxes, assessments and
governmental charges or levies not yet due and payable; (ii) minor survey
exceptions, easement agreements and other customary encumbrances on title to
real property that





-1-




--------------------------------------------------------------------------------







(A) were not incurred in connection with any indebtedness and (B) do not have a
material adverse effect on the value or the use of such property for its present
purposes; (iii) zoning restrictions and other limitations imposed by any
governmental authority having jurisdiction over real property; (iv) reservations
in patents; (v) Encumbrances of record (which for purposes of this Agreement
shall include Encumbrances that are reflected in the official records of the
Crook County, Wyoming Clerk and Recorder’s Office or the Crook County Assessor’s
Office; (vi) liens of pledges or deposits under workers’ compensation laws or
similar legislation, unemployment insurance or other types of social security or
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, governmental contracts, performance and return of money
bonds and similar obligations; (vii) rights reserved to or vested in any
governmental authority to control or regulate any interest in the Property in
any manner, and all laws, rules and regulations of any governmental authority;
and (viii) any other Encumbrances that do not arise by, through or under Seller.

(d)

“$” or “dollars” means United States currency.

ARTICLE 2

SALE AND PURCHASE

2.1

Assets to be Sold and Purchased

.  Subject to the terms and conditions of this Agreement and to the Excluded
Interests, Limitations and Reversionary Rights, all as set forth in Section 2.2,
at the Closing (as defined in Section 3.2(a)) Seller shall sell, transfer,
convey and deliver to Buyer, and Buyer shall purchase from Seller, free and
clear of all liens, claims, charges or encumbrances arising by, through or under
Seller (“Encumbrances”), other than Permitted Encumbrances, the Property,
together with all associated, related and appurtenant rights and interests,
including, without limitation, all ores, metals, minerals, mineral rights and
mining rights, of every kind and character whatsoever, in, on, under or
associated with the Property, all access rights, easements and rights-of-way
owned or held by Seller in connection with the Property, and all after acquired
title and interest with respect thereto.   

2.2

Excluded Interests, Limitations and Reversionary Interest.

(a)

Excluded Interests.  Notwithstanding the foregoing, the Property shall not
include, and there is excepted, reserved and excluded from the sale and
conveyance of the Property the non-participating royalty interest in and to any
and all minerals of any kind and character in, upon or under the Property as
reserved by the State of Wyoming, Board of Land Commissioners in Patent Number
3078, dated as of April 4, 2014, and filed of record as Document No. 626189 in
the records of Crook County, Wyoming (the “Excluded Interests”).

(b)

Limitations.  The purchase and sale of the Property shall be subject to the
following limitations as set forth in Patent Number 3078, dated as of April 4,
2014, and filed of record as Document No. 626189 in the records of Crook County,
Wyoming (“Limitations”):

(i)

any vested and accrued right of way of any ditch company or any person owning a
ditch or ditches on or passing through any part of the Property;





-2-




--------------------------------------------------------------------------------







(ii)

all exceptions, reservations, rights of way, easements, covenants and mineral
leases of record, including grazing leases, if any, affecting the Property; and

(iii)

discrepancies, conflicts in boundary lines, and shortages in area which a
correct survey and inspection of the Property would disclose.

(c)

Reversionary Right to Minerals.  The purchase and sale of the Property shall be
subject to and Buyer shall comply with the following reversionary rights as set
forth in Patent Number 3078, dated as of April 4, 2014, and filed of record as
Document No. 626189 in the records of Crook County, Wyoming (“Reversionary
Rights”):

So long as mineral development has been commenced during the duration of the
Wyoming Department of Environmental Quality Permit to Mine for the Bull Hill
Mine Project and for so long as development continues, Rare Element Resources,
Inc. shall retain control and ownership of the mineral estate

If any minerals are not developed or cease to be developed at the expiration or
termination of the Wyoming Department of Environmental Quality Permit to Mine
for the Bull Hill Mine and conclusion of bonding for that permit by whatever
means (release, forfeiture, or otherwise), any and all minerals shall revert
back to the State of Wyoming.

2.3

Repurchase Option

.  Seller, and Seller’s successors and assigns, hereby reserve and retain the
right, exercisable at Seller’s sole option, to repurchase the Property from
Buyer according to the following terms and conditions (the “Repurchase Option”):

(a)

Repurchase Term.  The Repurchase Option shall terminate on the fifth anniversary
of the Closing Date unless Seller provides written notice to Buyer of its
intention not to exercise the Repurchase Option prior to such date.  Such period
of time beginning on the Closing Date and ending on either (i) the date the
Repurchase Option is exercised or (ii) the termination of the Repurchase Option
is referred to hereinafter as the “Repurchase Term.”

(b)

Repurchase Price.  In the event Seller elects to exercise the Repurchase Option,
Seller shall pay the following purchase price to repurchase the Property (the
“Repurchase Price”):

(i)

$900,000 if written notice of Seller’s intent to exercise the Repurchase Option
is delivered to Buyer on or before the third anniversary of the Closing Date; or

(ii)

$1,000,000 if written notice of Seller’s intent to exercise the Repurchase
Option is delivered to Buyer after the third anniversary of the Closing Date but
on or before the fifth anniversary of the Closing Date.

(iii)

The Repurchase Price shall be adjusted upward by an amount equal to the actual
cost incurred and paid by Buyer to remove timber slash piles on the





-3-




--------------------------------------------------------------------------------







Property during the Repurchase Term, if any, up to a maximum amount of $25,000.
 In the event Seller does not elect to exercise the Repurchase Option, Seller
shall have no obligation to reimburse Buyer for any such costs.  If Buyer elects
to remove the timber slash piles from the Property during the Repurchase Term,
Buyer shall promptly provide notice to Seller, upon the completion of such
removal, of the costs incurred by Buyer for the same, together with reasonable
back-up evidence of such costs.

(c)

Closing of Repurchase Option.  In the event Seller elects to exercise the
Repurchase Option, Seller shall provide written notice to Buyer of such election
(the date of such notice being referred to hereinafter as the “Election Date”).
 Within 30 days after Buyer’s receipt of such notice, Buyer shall re-convey the
Property to Seller pursuant to a special warranty deed and Seller shall pay to
Buyer the Repurchase Price, as adjusted pursuant to Section 2.3(b)(iii).
 Payment of the Repurchase Price shall be made, at Buyer’s option, in the form
of (i) cash, (ii) common shares of Seller’s parent company, Rare Element
Resources Ltd. (“Seller’s Parent”) with no par value per share (“Common
Shares”), or (iii) a combination of cash and Common Shares; provided, however,
that (A) payment by Seller of Common Shares shall be subject to a beneficial
ownership limitation for Buyer and its Affiliates collectively of 9.9% of the
then-current total number of outstanding common shares of Seller’s Parent, and
(B) in no event shall the portion of the Repurchase Price paid in Common Shares
exceed 5 million total Common Shares.  Further, Buyer may only elect payment of
the Repurchase Price in Common Shares if the common shares of Seller’s Parent
are listed on a national securities exchange or trading on an over-the-counter
marketplace as of the Election Date and as of the date the Repurchase Option is
exercised.  Valuation of Common Shares for purposes of payment of the Repurchase
Price shall be based on the 10-day volume-weighted average closing price of such
shares as of the Closing Date (unless prohibited by applicable securities laws
or stock exchange rule).  In the event Seller elects to exercise the Repurchase
Option, Buyer shall deliver a FIRPTA Certificate to Seller along with the
special warranty deed, as well as such other documents as Seller may reasonably
request.

(d)

Limitation on Use.  During the Repurchase Term, in acknowledgment of the
Repurchase Option, Buyer shall not conduct any development activities of any
kind on the Property.  During the Repurchase Term, Buyer shall timely pay all
ad valorem real property taxes assessed against the Property which come due
following the Closing Date (including any such taxes which may have been
assessed prior to the Closing Date but are payable in arrears).  During the
Repurchase Term, Buyer shall promptly notify Seller of any oral, written or
electronic communications received from the State of Wyoming regarding the
Property, and shall coordinate with Seller with respect to all communications
with the State of Wyoming regarding the Property.

ARTICLE 3

PURCHASE PRICE, TITLE INSURANCE AND CLOSING

3.1

Purchase Price

.  The purchase price for the Property (the “Purchase Price”) is $600,000
payable by Buyer to Seller on the Closing Date (the “Closing Date Payment”).





-4-




--------------------------------------------------------------------------------







3.2

Title Insurance

.  Buyer may at its option arrange for a title insurance policy (the “Title
Policy”) to be issued for the Property through First American Guaranty Title
Insurance of Sundance, Wyoming (the “Title Company”).  The premium for the Title
Policy shall be paid by Seller.  Within five (5) days after the Effective Date,
Buyer will cause the Title Company to deliver to Buyer a title commitment
covering the Property, together with a copy of all exceptions referenced therein
(the “Title Commitment”), binding the Title Company to issue a title insurance
policy at the Closing on the standard ALTA form of policy.  Buyer shall have a
period of five (5) days after the Title Commitment is delivered to Buyer to
deliver in writing to Seller any objections Buyer may have to any exceptions
contained in the Title Commitment (the “Title Objection Notice”).  Buyer may, at
its option, terminate this Agreement by providing written notice to Seller on or
before two (2) days after the date of delivery of the Title Objection Notice,
and in the event Buyer timely provides such notice, this Agreement shall
terminate, and neither Party shall have any further obligations or liabilities
under this Agreement.

3.3

Closing

.

(a)

Subject to the terms and conditions of this Agreement, including Section 10.1
below, the consummation of the sale and purchase of the Property contemplated by
this Agreement (the “Closing”) shall take place at the offices of FIRST AMERICAN
TITLE COMPANY OF CROOK COUNTY in Sundance, Wyoming on or before November 15,
2016, or at a later date or such other time and place as is mutually agreeable
to the Parties.  The date on which the closing occurs is referred to as the
“Closing Date.”

(b)

At the Closing, Seller shall deliver to Buyer:

(i)

a special warranty deed conveying the Property to Buyer substantially in the
form attached hereto as Exhibit B (the “Deed”), subject to approval by the Title
Company;

(ii)

possession of the Property;

(iii)

a certificate of an authorized officer of Seller dated as of the Closing Date in
the form attached hereto as Exhibit C (the “FIRPTA Certificate”); and

(iv)

all other instruments, documents, and other items reasonably necessary to
effectuate the terms of this Agreement, as may be reasonably requested by Buyer
and the Title Company.

(c)

At the Closing, Buyer shall deliver to the Title Company the Closing Date
Payment, by wire transfer of immediately available funds.

(d)

All fees payable to the Title Company in connection with the Closing, other than
the premium for the Title Policy, shall be split evenly between the Parties.
 Buyer shall pay all recording fees associated with the delivery and recording
of the Deed.  





-5-




--------------------------------------------------------------------------------







ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

Seller represents, warrants and covenants to Buyer as set forth below, and all
such representations and warranties shall be true and correct as of the
Effective Date and the Closing Date.

4.1

Organization of Seller

.  Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Wyoming.

4.2

Authority of Seller

.  Seller has all requisite corporate power and authority to execute and deliver
this Agreement, the Deed and the other agreements and instruments to be executed
and delivered by it pursuant to this Agreement (collectively, the “Ancillary
Documents”) and to consummate the transactions contemplated hereby and thereby.

4.3

Execution and Binding Effect

.  The execution, delivery and performance of this Agreement and the Ancillary
Documents have been duly authorized by all necessary corporate action on the
part of Seller.  This Agreement has been duly and validly executed and delivered
by Seller and constitutes, and the Ancillary Documents upon their execution and
delivery by Seller on or prior to the Closing Date will constitute (assuming, in
each case, the due and valid authorization, execution and delivery thereof by
the other party thereto), legal, valid and binding agreements of Seller,
enforceable against Seller, in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency or similar laws and
by equitable principles generally.

4.4

No Violation; Consents and Approvals

.  Neither the execution, delivery and performance of this Agreement or the
Ancillary Documents nor the consummation by Seller of the transactions
contemplated hereby or thereby will (a) conflict with, violate or result in any
breach of the terms, conditions or provisions of Seller’s articles of
incorporation or by-laws, as amended and as currently in place, (b) conflict
with, violate or result in any breach of, or constitute a default (or give rise
to any right of termination, cancellation or acceleration) under, any of the
terms, conditions or provisions of any agreement, lease, instrument, obligation,
understanding or arrangement to which Seller is a party or by which Seller or
any of the Property may be bound or subject, except for such defaults (or rights
of termination, cancellation or acceleration), as to which requisite waivers or
consents have been obtained or are to be obtained as contemplated herein,
(c) violate any statute, ordinance or law or any rule, regulation, order,
judgment, writ, injunction or decree of any court or of any public, governmental
or regulatory body, agency or authority applicable to Seller or by which any of
its properties or assets may be bound or subject, or (d) require any filing,
declaration or registration with, or permit, consent or approval of, or the
giving of any notice to, any person or entity, including any public,
governmental or regulatory body, agency or authority.

4.5

Litigation

.  There are no claims, actions, suits, proceedings or investigations pending
or, to Seller’s knowledge, threatened, by or against Seller, or Seller’s Parent,
with respect to the Property, or which are reasonably likely to have a material
adverse effect on Seller’s right or ability to consummate the transactions
contemplated by this Agreement, at law





-6-




--------------------------------------------------------------------------------







or in equity or before or by any federal, state, municipal, foreign or other
governmental department, commission, board, agency, instrumentality or
authority.  Further, Seller is not subject to any pending judgment relating to
the Property.

4.6

Title

.  With respect to the Property, subject to the Excluded Interests, Limitations
and Reversionary Rights, (a) Seller owns the Property free and clear of all
Encumbrances arising by, through or under Seller other than Permitted
Encumbrances and (b) Seller has not sold, conveyed, assigned, optioned or
transferred any right, title or interest in the Property to any third party.

4.7

Brokers and Finders

.  Neither Seller nor any of its directors, officers, employees or agents has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees which could in any way be deemed payable by Buyer
in connection with the transactions contemplated by this Agreement.

4.8

Representations

.  No statements, warranties, or representations made by Seller herein contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which such statements were or will be made, not misleading.

4.9

Limitations

.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE 4, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER WITH REGARD TO ITS
OWNERSHIP OF OR TITLE TO THE PROPERTY, ENVIRONMENTAL CONDITIONS AT OR PERTAINING
TO THE PROPERTY, OR OTHERWISE, AND BUYER SHALL RELY SOLELY ON ITS OWN DUE
DILIGENCE WITH RESPECT THERETO.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as set forth below, which such
representations and warranties shall be true and correct as of the Effective
Date and the Closing Date.

5.1

Organization of Buyer

.  Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Wyoming.

5.2

Authority of Buyer

.  Buyer has all requisite power and authority to execute and deliver this
Agreement and the Ancillary Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby.

5.3

Execution and Binding Effect

.  The execution, delivery and performance of this Agreement and the Ancillary
Documents have been duly authorized by all necessary limited liability company
action on the part of Buyer.  This Agreement has been duly and validly executed
and delivered by Buyer and constitutes, and the Ancillary Documents upon their
execution and delivery by Buyer on or prior to the Closing Date will constitute
(assuming, in each case, the due and valid authorization, execution and delivery
thereof by the other party thereto), legal, valid and binding agreements of
Buyer, enforceable against Buyer in accordance





-7-




--------------------------------------------------------------------------------







with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles generally.

5.4

No Violation; Consents and Approvals

.  Neither the execution, delivery or performance of this Agreement or the
Ancillary Documents nor the consummation by Buyer of the transactions
contemplated hereby or thereby will (a) conflict with, violate or result in any
breach of the terms, conditions or provisions of Buyer’s governing documents, as
amended and as currently in place, (b) conflict with, violate or result in any
breach of, or constitute a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement, lease, instrument, obligation, understanding or arrangement to
which Buyer is a party or by which Buyer may be bound or subject, except for
such defaults (or rights of termination, cancellation or acceleration) as to
which requisite waivers or consents have been obtained, (c) violate any statute,
ordinance or law or any rule, regulation, order, judgment, writ, injunction or
decree of any court or of any public, governmental or regulatory body, agency or
authority applicable to Buyer or by which any of its properties or assets may be
bound or subject, or (d) require any filing, declaration or registration with,
or permit, consent or approval of, or the giving of any notice to, any person or
entity, including any public, governmental or regulatory body, agency or
authority.  




5.5

Litigation

.  There are no claims, actions, suits, proceedings or investigations pending
or, to Buyer’s knowledge, threatened by or against Buyer, at law or in equity or
before or by any federal, state, municipal, foreign or other governmental
department, commission, board, agency, instrumentality or authority which could
reasonably be expected to have a material adverse effect on Buyer’s right or
ability to consummate the transactions contemplated by this Agreement.

5.6

Brokers and Finders

.  Neither Buyer nor any of its officers, directors, employees or agents has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees which could in any way be deemed payable by Seller
in connection with the transactions contemplated by this Agreement.

5.7

Investment Representations

.  In the event that Buyer elects payment of any portion or all of the
Repurchase Price in Common Shares, Buyer will be acquiring the Common Shares
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof.  Buyer
acknowledges that the Common Shares are not registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any state securities laws, and
that the Common Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.  Buyer is able to bear the economic risk of holding the Common
Shares for an indefinite period (including total loss of its investment), and
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risk of its investment.  At the time
Buyer was offered the Common Shares, it was, as of the date hereof, it is, and
on the Closing Date and on each date on which Buyer elects payment of any
portion or all of the Repurchase Price in Common Shares, it will be either (i)
an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a)(1) under the Securities Act.





-8-




--------------------------------------------------------------------------------










5.8

Representations

.  No statements, warranties, or representations made by Buyer herein contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which such statements were or will be made, not misleading.

ARTICLE 6

ADDITIONAL COVENANTS

6.1

Conduct of Business

.  

(a)

Between the Effective Date and the Closing Date, without the written consent of
Buyer, which may be withheld by Buyer in its sole discretion, Seller shall not:

(i)

conduct any activities on the Property except in the ordinary course of business
and in compliance with applicable federal, state and local laws, rules and
regulations;

(ii)

make any sale, transfer, lease, pledge or other disposition of any or all of its
interest in the Property, or mortgage, pledge or otherwise create an Encumbrance
on the Property or any portion thereof; or

(iii)

willfully commit or consent to do any act that would cause a breach of any
covenant contained in this Agreement or would cause any representation or
warranty contained in this Agreement to become untrue.

(b)

Between the Effective Date and the Closing Date, Seller shall:

(i)

timely and properly perform all obligations and timely and properly pay all ad
valorem real property taxes assessed against the Property which are due prior to
the Closing Date; and

(ii)

take all reasonable steps to ensure that the Property remains in substantially
the same condition as on the Effective Date.

6.2

Satisfaction of Conditions Precedent

.  Subject to the terms and conditions of this Agreement, each Party will use
commercially reasonable efforts to satisfy or cause to be satisfied all the
conditions precedent that are applicable to each of them, and to cause the
transactions contemplated by this Agreement to be consummated, and, without
limiting the generality of the foregoing, to obtain all consents and
authorizations of third parties and to make filings with, and give all notices
to, third parties that may be necessary or reasonably required on its part in
order to effect the transactions contemplated hereby.





-9-




--------------------------------------------------------------------------------







ARTICLE 7

CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer under this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions, all of
which are for the benefit of Buyer and any of which may be waived in writing in
whole or in part by Buyer as provided herein, except as otherwise provided by
law.

7.1

Representations and Warranties of Seller to be True; Performance by Seller

.

(a)

The representations and warranties of Seller contained in this Agreement and in
any document delivered hereunder at Closing shall be true and correct in all
material respects as of the Closing Date with the same effect as though such
representations and warranties had been made or given again at and as of the
Closing Date, except for any representation or warranty expressly stated to have
been made or given as of a specified date, which, at the Closing Date, shall be
true and correct in all material respects as of the date expressly stated.

(b)

Seller shall have performed and complied with all of its agreements, covenants
and conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing Date.

7.2

Deliveries

.  Seller shall have duly executed and delivered to Buyer each of the deliveries
set forth in Section 3.2(b).

7.3

No Proceeding or Litigation

.

(a)

No preliminary or permanent injunction or other order shall have been issued by
any court or competent jurisdiction, whether federal, state or foreign, or by
any governmental or regulatory body whether federal, state or foreign, nor shall
any statute, rule, regulation or executive order be promulgated or enacted by
any governmental authority, whether federal, state or foreign, which prevents
the consummation of the transactions contemplated in this Agreement.

(b)

No suit, action, claim, proceeding or investigation before any court, arbitrator
or administrative, governmental or regulatory body, whether federal, state or
foreign, shall have been commenced and be pending against Seller, Seller’s
Parent, or Buyer, or any of their respective Affiliates, seeking to prevent the
sale of the Property or asserting that the sale of the Property would be
illegal.

ARTICLE 8

CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller under this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each the following conditions, all of which
are for the benefit of Seller





-10-




--------------------------------------------------------------------------------







and any of which may be waived in whole or in part by Seller as provided herein,
except as otherwise provided by law:

8.1

Representations and Warranties of Buyer to be True; Performance by Buyer

.

(a)

The representations and warranties of Buyer contained in this Agreement and in
any document delivered hereunder at Closing shall be true and correct in all
material respects as of the Closing Date with the same effect as though such
representations and warranties had been made or given again at and as of the
Closing Date, except for any representation or warranty expressly stated to have
been made as or given as of a specified date, which, at the Closing Date, shall
be true and correct in all material respects as of the date expressly stated.

(b)

Buyer shall have performed and complied with all of the agreements, covenants
and conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing Date.

8.2

Deliveries

.  Buyer shall have duly executed and delivered to Seller each of the deliveries
set forth in Section 3.2(c).

8.3

No Proceeding or Litigation

.

(a)

No preliminary or permanent injunction or other order shall have been issued by
any court of competent jurisdiction, whether federal, state or foreign, or by
any governmental or regulatory body, whether federal, state or foreign, nor
shall any statute, rule, regulation or executive order be promulgated or enacted
by any governmental authority, whether federal, state or foreign, which prevents
the consummation of the transactions contemplated in this Agreement.

(b)

No suit, action, claim, proceeding or investigation before any court, arbitrator
or administrative, governmental or regulatory body, whether federal, state or
foreign, shall have been commenced and be pending against Seller, Seller’s
Parent, or Buyer or any of their respective Affiliates, seeking to prevent the
sale of the Property or asserting that the sale of the Property would be
illegal.

ARTICLE 9

ASSUMPTION OF LIABILITIES AND INDEMNIFICATION

9.1

Assumption and Retention of Liabilities.

(a)

Buyer’s Assumed Liabilities.  With the exception of the Retained Liabilities, as
of the Closing Date, Buyer shall assume all liabilities or obligations relating
to the Property (including its use and ownership thereof) after Closing has
occurred (“Assumed Liabilities”); provided, however, that Buyer assumes no
liability for any operations of Seller conducted on the Property prior to
Closing.





-11-




--------------------------------------------------------------------------------







(b)

Seller’s Retained Liabilities.  During the Repurchase Term, Seller shall retain
all liability and obligations relating to the water monitoring wells and the
stored Bear Lodge excavated materials located on the Property (“Seller Personal
Property”), including any obligations or liability relating to the
contamination, remediation or rehabilitation of the Seller Personal Property, or
the Property as the result of the presence of the Seller Personal Property
thereon, whether such liabilities or obligations arise under statute, contract
or otherwise (collectively, the “Retained Liabilities”).  During the Repurchase
Term, Seller shall have the right to access the Seller's Personal Property (as
defined above).  Seller shall defend, indemnify and hold Buyer, its Affiliates
and its and their directors, officers, employees, agents, successors and assigns
harmless from any and all Losses arising from Seller’s exercise of its right of
access to the Seller Personal Property.  The Seller's Personal Property may
remain on the Property rent free throughout the Repurchase Term.  Upon
expiration or termination of the Repurchase Term, Seller shall at its sole
option either (i) reclaim the monitoring wells located on the Property in
compliance with applicable law or (ii) assign to Buyer any bonds held with the
State of Wyoming relating to the reclamation of such monitoring wells; provided,
however, that Buyer may elect at any time during the Repurchase Term to maintain
the wells and assume all liability relating to the reclamation thereof, in which
case Seller shall have no such obligation.  If Buyer does not timely make such
an election, Seller may, after the Repurchase Term, in its sole discretion
either remove any stored Bear Lodge excavated material remaining on the Property
or bury such material if allowed under applicable federal, state and local laws
and regulations.  Upon expiration or termination of the Repurchase Term and
following the satisfaction of Seller’s obligations set forth in the foregoing
sentence, Buyer shall assume all liabilities and obligations with respect to the
Seller Personal Property, which shall become Assumed Liabilities for purposes of
this Agreement.

(c)

Access.  Buyer hereby grants to Seller such access to the Property as is
reasonably necessary for Seller to carry out any or all of its rights and
obligations under Section 9.1(b).

9.2

Indemnification by Seller

.  Except as otherwise limited by this Article 9, Seller shall defend, indemnify
and hold Buyer, its Affiliates and its and their directors, officers, employees,
agents, successors and assigns (collectively, the “Buyer Indemnitees”) harmless
from any and all Losses actually suffered or incurred by any of them, arising
out of or resulting from:

(a)

the breach of any representation or warranty by Seller contained herein or in
any document delivered hereunder at the Closing;

(b)

the breach of any covenant or agreement by Seller contained herein or in any
document delivered hereunder at the Closing; and

(c)

the Retained Liabilities.

9.3

Indemnification by Buyer

.  Except as otherwise limited by this Article 9, Buyer shall defend, indemnify
and hold Seller, its Affiliates and its and their directors, officers,
employees, agents, successors and assigns (the “Seller Indemnitees”) harmless
from any and all Losses actually suffered or incurred by any of them, arising
out of or resulting from:





-12-




--------------------------------------------------------------------------------







(a)

the breach of any representation or warranty by Buyer contained herein or in any
document delivered hereunder at the Closing;

(b)

the breach of any covenant or agreement by Buyer contained herein or in any
document delivered hereunder at the Closing; and

(c)

the Assumed Liabilities.

9.4

General Indemnification Provisions

.

(a)

For the purposes of this Article 9, the term “Indemnitee” shall refer to the
person or persons indemnified, or entitled, or claiming to be entitled to be
indemnified, pursuant to the provisions of Section 9.2 or 9.3, as the case may
be; and the term “Indemnitor” shall refer to the person having the obligation to
indemnify pursuant to such provisions.

(b)

An Indemnitee shall promptly give the Indemnitor notice of any matter which an
Indemnitee determines has given or would reasonably be expected to give rise to
a right of indemnification under this Agreement, stating the amount of the
Losses, if known, the method of computation thereof and the basis for the claim,
all with reasonable particularity.  The obligations and liabilities of an
Indemnitor under this Article 9 with respect to Losses arising from claims of
any third party that are subject to the indemnification provided for in this
Article 9 (“Third Party Claims”) shall be governed by and contingent upon the
following additional terms and conditions.  If an Indemnitee shall receive
notice of any Third Party Claim, the Indemnitee shall give the Indemnitor prompt
notice of such Third Party Claim; provided, however, that an Indemnitee’s
failure to notify does not release, reduce or otherwise affect the Indemnitor’s
duty to indemnify, except to the extent of any actual prejudice suffered by the
Indemnitor as a result of such failure to notify.  Provided that the Indemnitor
acknowledges in writing that it is indemnifying the Indemnitee with respect to
the Third Party Claim, the Indemnitor, at its option, may assume and control the
defense and/or management of such Third Party Claim at its expense and through
counsel of its choice if it gives prompt notice of intention to do so to the
Indemnitee; provided that the Indemnitee may, at its election, participate in
any such defense at its sole expense; and provided, further, that when claims
are asserted in the same proceeding against both the Indemnitee and the
Indemnitor, the Indemnitee shall have the right to employ, at the Indemnitor’s
expense, one firm of counsel of its choice to represent the Indemnitee if
(i) the Indemnitor (A) elects not to or is not entitled to defend, compromise or
settle a Third Party Claim, or (B) having timely elected to defend a Third Party
Claim, fails adequately to prosecute or pursue such defense or (ii) a defense
exists for an Indemnitee that is not available to the Indemnitor.  In the event
the Indemnitor exercises its right to undertake the defense against or
management of any such Third Party Claim as provided above, the Indemnitee shall
cooperate with the Indemnitor in such defense or management and make available
to the Indemnitor all witnesses, pertinent records, materials and information in
its possession or under its control relating thereto as is reasonably required
by the Indemnitor.  Except as provided above, Indemnitor shall promptly
reimburse Indemnitee for any expenses incurred in connection with such
cooperation.  Similarly, in the event the Indemnitor does not exercise its right
to undertake the defense or management of any Third Party Claim and the
Indemnitee is, directly or indirectly, conducting the defense against or
management of any such Third Party Claim, the Indemnitor shall cooperate with
the Indemnitee in such defense or management and make





-13-




--------------------------------------------------------------------------------







available to it all such witnesses, pertinent records, materials and information
in its possession or under its control relating thereto as is reasonably
required by the Indemnitee.  Except for the settlement of a Third Party Claim
which involves the payment of money only and for which the Indemnitee is totally
indemnified by the Indemnitor, no Third Party Claim may be settled by the
Indemnitor without the prior written consent of the Indemnitee, such consent not
to be unreasonably withheld.  Similarly, no Third Party Claim may be settled by
the Indemnitee without the prior written consent of the Indemnitor, such consent
not to be unreasonably withheld.

9.5

[Reserved]

9.6

Survival

.  With the exception of the representations and warranties set forth in
Sections 4.1–4.4, 4.7, 5.1–5.4 and 5.6, which shall survive indefinitely, the
representations and warranties of the Parties in Article 4 and Article 5 shall
terminate on the first anniversary of the Closing Date.  The remainder of the
covenants and agreements provided for in this Agreement shall survive Closing
and the delivery of the Deed until fully performed.  Each of the survival
periods specified in this Section 9.6 is referred to as a “Survival Period.”
 Representations, warranties, covenants and agreements shall be of no further
force and effect after the expiration of their Survival Period, provided that
there shall be no termination of any bona fide claim for indemnification
asserted pursuant to this Agreement with respect to the breach of such a
representation, warranty, covenant or agreement on or before the expiration of
its Survival Period.  

9.7

Sole Remedy

.  Following the Closing, the sole and exclusive remedies for any and all claims
arising under, out of, or related to this Agreement, or the sale and purchase of
the Property, shall be (a) the rights of indemnification set forth in this
Article 9, and (b) the right to specific performance as described in Section
11.14, and neither Party nor any of its Affiliates will have any other
entitlement, remedy or recourse, whether in contract, tort or otherwise, it
being agreed that all of such other remedies, entitlements and recourse are
expressly waived and released by the Parties hereto to the fullest extent
permitted by law.




ARTICLE 10

TERMINATION, AMENDMENT AND WAIVER

10.1

Termination of Agreement

.  This Agreement may be terminated at any time prior to the Closing;

(a)

by mutual written consent of Buyer and Seller;

(b)

by either Seller or Buyer if there has been a material breach by the other of
any representation or warranty contained in this Agreement or of any covenant
contained in this Agreement, which inaccuracy or breach has prevented the
satisfaction of any condition to the obligations of Seller or Buyer to effect
the Closing pursuant to Article 7 or Article 8, as applicable, and which cannot
be, or has not been, cured within ten (10) days after written notice





-14-




--------------------------------------------------------------------------------







of such breach is given to the Party committing such breach, provided that the
right to effect such cure shall not extend beyond the date set forth in
Section 10.1(c) below;

(c)

by either Seller or Buyer if all conditions to Closing required under Article 7
or Article 8, respectively, have not been met or waived by October 31, 2016, or
such later date as may be agreed upon by Seller and Buyer; provided, however,
that neither Seller nor Buyer shall be entitled to terminate this Agreement
pursuant to this Section 10.1(c) if such Party (i) has been in material
violation of any of its representations, warranties or covenants in this
Agreement and such violation has been a material factor in delaying the Closing,
or (ii) is in willful and material violation of any of its representations,
warranties or covenants in this Agreement; or

(d)

by either Buyer or Seller if an order shall have been issued prohibiting the
Closing hereunder by or from any governmental or regulatory agency or court of
competent jurisdiction.

10.2

Procedure and Effect of Termination

.  In the event of termination of this Agreement by either or both of the
Parties pursuant to Section 10.1, written notice thereof shall forthwith be
given to the other Party specifying the provision hereof pursuant to which such
termination is made, and there shall be no further liability on the part of the
Parties (or their respective employees, officers, directors, members, managers
or Affiliates), except (a) as set forth in Article 9 (Assumption of Liabilities
and Indemnification), which shall survive the termination and remain in full
force and effect, and (b) nothing herein shall relieve either Party from
liability for any willful breach hereof.  In the event of termination of this
Agreement, in addition to the provisions of Article 9, the provisions of
Sections 11.1, 11.9, 11.10, 11.13, and 11.14 shall survive.

10.3

Amendment

.  This Agreement may not be amended except by an instrument in writing signed
by the Parties.

10.4

Waiver

.  Any failure of either of the Parties to comply with any provision hereof may
be waived by the Party entitled to the benefit thereof only by a written
instrument signed by the Party granting such waiver, but such waiver or failure
to insist upon strict compliance with such provision shall not operate as a
waiver of or estoppel with respect to any subsequent or other failure.

ARTICLE 11

MISCELLANEOUS

11.1  Expenses.  All costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses, whether or not the Closing
shall have occurred.

11.2  Consents.  Whenever this Agreement requires a consent by or on behalf of
either Party, such consent shall be given in writing in a manner consistent with
the requirements for a waiver of compliance as set forth in Section 10.4.





-15-




--------------------------------------------------------------------------------







11.3  Assignment; Parties in Interest.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of and be enforceable by,
the Parties and their respective successors and permitted assigns.  Prior to
Closing, neither Buyer nor Seller may assign or delegate any interest in this
Agreement to any third party without the prior written consent of the other
Party, which such consent may be withheld in the other Party’s sole discretion.
 Any such assignment shall not be effective unless the assignee agrees in
writing to be bound by all of the terms and conditions of this Agreement.
 Following the Closing Date, Seller may assign to any third party any or all of
its rights under this Agreement, including the Repurchase Option.  During the
Repurchase Term, Buyer may not convey the Property or assign any of its rights
under this Agreement to any third party, and any such attempted conveyance or
assignment shall be void.  Following the end of the Repurchase Term, Buyer may
assign its rights under this Agreement to a third party in connection with a
sale of the Property to that third party.  

11.4  Further Assurances.  Each of the Parties agrees that, from and after the
Closing, upon the reasonable request of the other Party and without further
consideration, such Party will execute and deliver to such other Party such
documents and further assurances and will take such other actions as such other
Party may reasonably request in order to carry out the purpose and intention of
this Agreement.

11.5  Title and Risk of Loss.  Legal title, equitable title and risk of loss
with respect to the Property shall not pass to Buyer until the Property is
transferred at the Closing pursuant to the Deed.

11.6  Transfer Taxes.  Buyer shall bear any sales, use, excise, real property
transfer or gain, gross receipts, goods and services, registration, capital,
documentary, stamp or transfer taxes, recording fees and similar taxes and fees
incurred and imposed upon, or with respect to, the property transfer or other
transactions contemplated hereby.

11.7  Entire Agreement.  This Agreement and Exhibits and other writings referred
to herein or delivered pursuant hereto which form a part hereof contain the
entire understanding and agreement of the Parties with respect to the subject
matter hereof.  This Agreement supersedes all prior agreements pertaining to the
subject matter hereof.

11.8  Headings.  The Article and Section headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

11.9  Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and will be deemed to have been
duly given if personally delivered, or on the date of confirmed receipt if
delivered by certified mail, return receipt requested, as follows:





-16-




--------------------------------------------------------------------------------







(a)

If to Seller:

Rare Element Resources, Inc.
P.O. Box 271049
Littleton, CO  80122
Attention:  Randall J. Scott, President and Chief Executive Officer


(b)

If to Buyer:

Whitelaw Creek LLC
P.O. Box 218
Hulett, WY  82720
Attention:  Jim D. Neiman, Manager


or to such other address as the Party to whom notice is to be given may have
previously furnished to the other in writing in the manner set forth above.

11.10  Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Wyoming without regard to
its provisions concerning conflicts or choice of law.

11.11  Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.  Such counterparts
may be delivered by facsimile or electronic transmission and the receiving party
is entitled to rely on the same to the same extent as if it had been an executed
original.

11.12  Interpretation.  Whenever the singular or masculine or neuter is used in
this Agreement, the same will be construed as meaning plural or feminine or body
politic or corporate or vice versa, as the context so requires.  Use of the word
“including” in this Agreement means “including without limitation” or “including
but not limited to.”  Each of the Exhibits attached to this Agreement is
incorporated into the Agreement by this reference.  Any heading, caption or
index contained herein will not be used in any way in construing any provision
hereof.  This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

11.13  Confidentiality.  Buyer shall maintain the confidentiality of all due
diligence materials concerning the Property.  Further, each Party, its
Affiliates, and its and their representatives shall hold in strict confidence
the terms of this Agreement; provided, however, that this Section 11.13 shall
not prevent disclosure of this Agreement or its terms by a Party: (a) to the
extent disclosure is required under applicable securities laws or stock exchange
rules; (b) to the extent disclosure is reasonably necessary, for the purpose of
performing its respective obligations under this Agreement; (c) to banks or
other financial institutions or





-17-




--------------------------------------------------------------------------------







agencies or any independent accountants or legal counsel or investment advisors
employed by such Party or its Affiliates, to the extent disclosure is reasonably
necessary to obtain financing or wind up the entity; (d) to the extent
reasonably necessary to obtain the approval by any governmental authority;
(e) to the extent reasonably necessary, to enforce this Agreement; or (f) to any
Affiliate of a Party; and provided, further, that in each case of disclosure
under clause (b), (c) or (f), the persons to whom disclosure is made agree to be
bound by this confidentiality provision, and the Party making such disclosure
shall be liable and responsible for any breach by such person of this
confidentiality obligation.  The Parties acknowledge and agree that
notwithstanding any of the provisions of this Section 11.13 to the contrary,
Seller may publicly file pursuant to the Securities Act a report on Form 8-K
which describes this Agreement and its contents, and a copy of the Agreement
itself.  

11.14  Remedies for Breach.  If any Party fails to perform any of its respective
obligations referred to under Section 7.1(b), Section 7.2, Section 8.1(b) or
Section 8.2, the other Party shall be entitled to the remedy of specific
performance with respect to such failure.

11.15  Rule Against Perpetuities.  In the event a court of competent
jurisdiction determines that any provision of this Agreement violates the Rule
Against Perpetuities, then such provision shall be revised as necessary to
comply with the Rule Against Perpetuities, and this Agreement shall not be
terminated solely as a result of a violation of the Rule Against Perpetuities.

 [SIGNATURES FOLLOW ON NEXT PAGE]





-18-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of the Parties as of the date first above
written.




RARE ELEMENT RESOURCES, INC.




        /s/ Randall J. Scott

By:
                                                                                        

Name:  Randall J. Scott

Title:  President and Chief Executive Officer







WHITELAW CREEK LLC




       /s/ Jim Neiman

By:
                                                                                        

Name:  Jim Neiman

Title:  Manager

















Signature Page to Asset Purchase Agreement




--------------------------------------------------------------------------------







EXHIBIT A

THE PROPERTY

Section 16, Township 52 North, Range 63 West, 6th P.M., Crook County, Wyoming
(aka RES Tract 42), comprising 640 acres, more or less.

















A-1




--------------------------------------------------------------------------------







EXHIBIT B

FORM OF SPECIAL WARRANTY DEED

After Recording Return To:

Whitelaw Creek LLC
PO Box 218
Hulett, Wyoming 82720
Attn:  Jim Neiman

SPECIAL WARRANTY DEED

Rare Element Resources, Inc., a Wyoming corporation, whose address is P.O. Box
271049, Littleton, CO 80122 (“Grantor”), hereby sells and conveys to Whitelaw
Creek LLC, a Wyoming limited liability company, whose address is PO Box 218,
Hulett, Wyoming, 82720 (“Whitelaw”), that certain real property located in Crook
County, Wyoming, as described on Exhibit A attached hereto and made a part
hereof (the “Property”), subject to the exceptions, limitations, reservations
and rights set forth below.

The Property is conveyed subject to and burdened by:

(a)

The following limitations as set forth in Patent Number 3078, dated as of April
4, 2014, and filed of record as Document No. 626189 in the records of Crook
County, Wyoming:

(i)

any vested and accrued right of way of any ditch company or any person owning a
ditch or ditches on or passing through any part of the Property;

(ii)

all exceptions, reservations, rights of way, easements, covenants and mineral
leases of record, including grazing leases, if any, affecting the Property; and

(iii)

discrepancies, conflicts in boundary lines, and shortages in area which a
correct survey and inspection of the Property would disclose.

(b)

That non-participating royalty interest in and to any and all minerals of any
kind and character in, upon or under the Property as reserved by the State of
Wyoming, Board of Land Commissioners in Patent Number 3078, dated as of April 4,
2014, and filed of record as Document No. 626189 in the records of Crook County,
Wyoming.

The purchase and sale of the Property is subject to, and Whitelaw agrees to
comply with, the following reversionary rights as set forth in Patent Number
3078, dated as of April 4, 2014, and filed of record as Document No. 626189 in
the records of Crook County, Wyoming:

So long as mineral development has been commenced during the duration of the
Wyoming Department of Environmental Quality Permit to Mine for the Bull Hill
Mine Project and for so long as





B-1







--------------------------------------------------------------------------------







development continues, Rare Element Resources, Inc. shall retain control and
ownership of the mineral estate.

If any minerals are not developed or cease to be developed at the expiration or
termination of the Wyoming Department of Environmental Quality Permit to Mine
for the Bull Hill Mine and conclusion of bonding for that permit by whatever
means (release, forfeiture, or otherwise), any and all minerals shall revert
back to the State of Wyoming.

Seller, and Seller’s successors and assigns, hereby reserve and retain the
right, exercisable at Seller’s sole option, to repurchase the Property from
Buyer (the “Repurchase Option”) in accordance with the terms and conditions set
forth in that Asset Purchase Agreement between Grantor and Whitelaw dated
October 20, 2016 (the “Asset Purchase Agreement”).  The Repurchase Option shall
terminate on October 26, 2021 unless Seller provides written notice to Buyer of
its intention not to exercise the Repurchase Option prior to such date.  

TO HAVE AND TO HOLD the said Property unto Whitelaw, its successors and assigns.
 Subject to the exceptions, limitations, reservations and rights set forth
above, the Grantor hereby agrees that it shall WARRANT AND DEFEND the Property
in the quiet and peaceable possession of Whitelaw, its successors and assigns,
against all and every person claiming the whole or any part thereof, by, through
or under the Grantor.


[Remainder of page intentionally left blank; signatures follow on next page]





B-2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused their duly authorized representative
to execute this instrument as of the date hereinafter written.

DATED:  _______________, 2016

Rare Element Resources, Inc.
a Wyoming corporation

By:


Name: Randall J. Scott

Title: President and Chief Executive Officer



STATE OF

)


) ss.
COUNTY OF

)

This instrument was acknowledged before me on __________, 2016, by
_________________________ as _______________ of Rare Element Resources, Inc., a
Wyoming corporation.

WITNESS my hand and official seal.

My commission expires: __________________


Notary Public





B-3







--------------------------------------------------------------------------------







Whitelaw Creek LLC
a Wyoming limited liability company

By:


Name: Jim D. Neiman

Title: Manager







STATE OF

)


) ss.
COUNTY OF

)

This instrument was acknowledged before me on __________, 2016, by
_________________________ as _______________ of Whitelaw Creek LLC, a Wyoming
limited liability company.

WITNESS my hand and official seal.

My commission expires: __________________


Notary Public











B-4







--------------------------------------------------------------------------------







EXHIBIT A
TO SPECIAL WARRANTY DEED

Legal Description

Township 52 North, Range 63 West, 6th P.M.

Section 16:

All

(aka RES Tract 42)

Crook County, Wyoming














































A-1








B-5




--------------------------------------------------------------------------------







EXHIBIT C

FORM OF FIRPTA CERTIFICATE

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by Rare Element
Resources, Inc., a Wyoming corporation (“Transferor”), the undersigned hereby
certifies under penalties of perjury the following on behalf of Transferor.

1.

Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate, or foreign person (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

2.

Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii).

3.

Transferor’s United States employer identification number is 98-0470627.

4.

Transferor’s address is P.O. Box 271049, Littleton, CO 80122.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.

.

Rare Element Resources, Inc., a Wyoming corporation


By:  

Name: J. Randall Scott

Title: President and CEO




Date: October 20, 2016








C-1




--------------------------------------------------------------------------------










 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 












